DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
The board’s report concerning this matter recommends the reinstatement of an attorney who was disbarred for fraudulently inducing his client to pay him over $15,000 on his assurance that he could, for a price, “fix” her case as “he had done previously in other criminal matters.” The attorney sought and received over $4,000 of this sum to allegedly arrange the suppression of fingerprint evidence when, in fact, no such evidence existed. That nonexistent evidence was alleged by the. attorney to have been crucial to the outcome of the pending criminal matter involving his client. Petitioner then sought to obtain from his client an additional $10,000 to pay his fee and to “finalize the dismissal of the charges.” When the client could not come up with the additional money, Petitioner suggested that she contact her nefarious associates to arrange *181for a meeting at which petitioner would propose a plan for the illegal tansportation of drugs to [ ] in order to raise such additional sum. The client complained to the federal authorities, and two federal undercover agents, posing as the client’s associates, together with a member of the [N] Police Department, met with petitioner and acted out their roles with respect to petitioner’s proposal to go into the business of drug trafficking in order to raise money to have the client’s case fixed.
In the court’s opinion which imposed the sanction of disbarment upon this petitioner, 463 Pa. 472, 345 A.2d 616 (1975), at page 622, the following statement was made:
“Similarly respondent’s attempts to defraud his client and also to form a criminal conspiracy for the transporting and sale of illegal drugs,'clearly reflected on his fitness to practice law. As the United States Supreme Court stated in Ex Parte Wall, 107 U.S. 275, 274 (1882): ‘Of all classes and professions, the lawyer is most sacredly bound to uphold the laws. He is their sworn servant; and for him, of all men in the world, to repudiate and override the laws . . . argues recreancy to his position in office. ... It manifests a want of fidelity to the system of lawful government which he has sworn to uphold and preserve.’ Where one who has sworn to uphold the law actively conspires to breach it, his fitness to practice is unquestionably destroyed ” (emphasis supplied).
The board’s instant report and recommendation focuses entirely on whether or not petitioner’s fitness (which the court had held to be destroyed) has been, since that time, restored. Frankly, unlike the majority of the board, I have not been as clearly and convincingly persuaded by the evidence that his fitness has been restored. However, the compelling *182reason for this dissent is my sensitivity to the recent pronouncement of the court in office of Disciplinary Counsel v. Keller, 509 Pa. 573, 506 A.2d 872 (1986). In Keller, supra, at page 875, the court, in a unanimous opinion, stated the following:
“When reinstatement is sought by the disbarred attorney, the threshhold question must be whether the magnitude of the breach of trust would permit the resumption of practice without a detrimental effect upon ‘the integrity and standing of the bar or the administration of justice nor subversive of the public interest.’ ”
By this language, I believe that your Honorable Court has directed that the board, when considering whether or not to recommend the reinstatement of a disbarred attorney, must first focus on the impact of the disbarred lawyer’s transgressions upon the system. In that connection, the board in its report recommending disbarment, dated October 25, 1974, stated at p. 12 the following:
“We can think of no more flagrant conduct than that engaged in by the respondent in this case. He made a mockery of the system of justice and violated the oath of office which he solemnly swore to uphold when he was given by this court the unique privilege to practice law in the commonwealth.” (emphasis added).
Quite simply put, I think that the magnitude of the breach of trust by petitioner in this case and the seriousness of his attempted subversion of the administration of justice do not permit his resumption of practice at this time without further injury to the integrity and the standing of the bar and the public perception of, and confidence in, our system. By this dissent, I do not intend to indicate to the court that the matter of the reinstatement of [petitioner] should be forever closed; rather only, that when I *183focus, at this time and on this record, on whether petitioner’s reinstatement could now be accepted without detriment to the integrity and standing of the bar and the administration of justice, I must conclude that it cannot.
As I understand the implications of Keller, supra, the threshold inquiry articulated by the court presents a burden which must be carried by the disbarred lawyer who seeks the reinstatement. Although disbarment is an extreme sanction which is only imposed in the most egregious cases, within the ambit of such offenses, there is a graduation which results in an inverse relationship between the magnitude of the breach of trust and the likelihood of reinstatement. The greater the magnitude of the breach, the more difficult it will be for the disbarred lawyer to carry his threshhold burden of establishing that the fact of his reinstatement at that time would not, of itself, be inimical to the standing and integrity of the bar or subversive of the public interest. It is this burden which the record' does not'address, either by way of evidence or argument. I recognize the difficulty inherent in a burden of proving a negative. However, I believe that Keller, supra, has intended that burden as being inherent in the qualitative difference between reinstatement of the suspended lawyer and reinstatement of the disbarred lawyer. I therefore dissent from the board’s .recommendation for reinstatement.
ORDER
And now, this March 6, 1987, upon consideration of the recommendation of the disciplinary board dated November 17, 1986, and the dissenting opinion filed in the above matter, the petition for reinstatement is denied.
*184Pursuant to rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the board in the investigation and processing of the petition for reinstatement.
Mr. Justice Zappala dissents and would accept the recommendation of the disciplinary board and grant reinstatement.